Citation Nr: 0419861	
Decision Date: 07/22/04    Archive Date: 08/04/04

DOCKET NO.  96-07 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
foot disorder, and if the claim is reopened, whether service 
connection is warranted.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION
 
The veteran had active service from July 1976 to May 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1995 RO decision which found that new 
and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for a bilateral 
foot condition.  By July 1999 decision, the Board found that 
new and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for a foot 
disorder.  

The veteran appealed the June 1999 Board decision to the U.S. 
Court of Appeals for Veterans Claims (Court).  In June 2000 
the parties filed a Joint Motion for Remand and to Stay 
Further Proceedings.  By June 2000 order, the Court granted 
the Joint Motion to Remand and vacated the Board's June 1999 
decision.  

In December 2000, the Board issued a decision, again finding 
that new and material evidence had not been submitted to 
reopen a claim of entitlement to service connection for a 
foot disorder.  In March 2001, VA filed a Motion for Remand 
and to Stay Proceedings.  The veteran's attorney, on his 
behalf, then filed a Motion for Remand and Response to VA's 
Motion in August 2001.  By October 2001 order, the Court 
granted the veteran's Motion, denied VA's Motion, vacated the 
Board's December 2000 decision, and remanded the matter to 
the Board for readjudication in accordance with the veteran's 
Motion and the Court's Order, including further development 
and adjudication in light of the Veterans Claims Assistance 
Act of 2000 (VCAA),

In July 2002, the veteran requested a hearing before a 
Veterans Law Judge at the RO.  In August 2002, the Board 
remanded this matter to the RO to schedule the veteran for 
such a hearing; however he failed to report for the hearing 
that was scheduled in December 2002 at the Atlanta RO.

In May 2003, the Board remanded the veteran's claim herein to 
ensure compliance with the Veterans Claims Assistance Act of 
2000.  As indicated below, the Board now finds that the 
veteran has now submitted new and material evidence to reopen 
his claim for service connection for a foot disorder.  

The reopened claim is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A December 1987 rating decision denied service connection 
for a foot disorder, and that decision became final when the 
veteran did not timely perfect an appeal after receiving a 
statement of the case in January 1989.

2.  Evidence associated with the record since the RO's 
December 1987 decision includes some evidence which is not 
cumulative or redundant and which is so significant that it 
must be considered in order to fairly decide the merits of 
this claim.


CONCLUSION OF LAW

New and material evidence has been submitted since the RO's 
December 1987 decision, and the claim for service connection 
for a foot disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that new and material evidence has been 
submitted in order to reopen his claim seeking service 
connection for a foot disorder.  Through correspondence, the 
rating decision, the statement of the case, and supplemental 
statements of the case, he has been notified with regard to 
the evidence necessary to substantiate his claim, and of his 
and the VA's respective duties to obtain evidence.  
Identified pertinent medical records have been obtained.  The 
Board finds that the notice and duty to assist provisions of 
the law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).   

Service connection may be granted for disability due to 
disease or injury which was incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

In this case, service connection for a bilateral foot 
disorder was initially denied by the RO in December 1978.  
The RO's decision stated that "the records show you were 
treated for feet [sic] condition in service, it was 
apparently acute and transitory and responded to treatment.  
No residuals were recorded in the report of your examination 
at the time of your discharge."  It then indicated that no 
further action could be taken on this claim unless the 
veteran submitted evidence of current residuals of this 
condition.  Notice of this decision was sent to the veteran 
that same month.  He did not file a timely appeal of this 
decision, and it became final.

In October 1987, the veteran filed to reopen his claim for 
service connection for a foot disorder, now claimed as a 
right ankle disorder.  In December 1987, the RO issued a 
decision which determined that new and material evidence had 
not been presented to reopen claim for service connection for 
a foot disorder.  The decision noted that the veteran had not 
submitted evidence of a current foot disorder related to his 
military service.  In December 1988, the veteran filed a 
notice of disagreement pertaining to this decision.  In 
January 1989, the RO issued a statement of the case which 
denied service connection for a right ankle disorder.  The 
statement noted that there was only one entry in the service 
medical records relating to right ankle disorder, and there 
was no apparent aggravation of a possible pre-existing foot 
condition.  The veteran did not file to perfect his appeal of 
this decision, and it became final.

The RO's December 1987 decision is final, with the exception 
that the claim may be reopened if new and material evidence 
has been submitted.  If the claim is thus reopened, they will 
be reviewed based on all the evidence of record.  38 U.S.C.A. 
§§ 5108, 7104, 7105; Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991). 

In December 1994, the veteran filed  to reopen his claim for 
service connection for a foot disorder.  In support of his 
claim, he has submitted post service medical treatment 
records, dating back 1987, showing treatment for a variety of 
conditions, including motor and sensory neuropathy of the 
right lower extremity with possibility of tarsal tunnel 
syndrome of the right foot, Achilles tendonitis of the right 
foot, and fracture of the left fifth metatarsal.  A VA 
examination for feet, performed in January 1999, concluded 
with diagnoses of pes planus bilaterally and synostosis of 
the calcaneal cuboid joint (tarsal coalition), which the VA 
examiner opined was the result of a natural progression of 
pes planus deformity.  More recently, a letter, dated in 
December 2002., was received from G. Carman, Ph.D., M.S.W.  
The letter noted that prior to the veteran's entry into the 
Army, from 1971 to 1976, he was a resident at a residential 
center for dependent neglected children.  During this time, 
he was noted to be involved in a number of sports activities, 
and was a very good basketball player.  The letter also noted 
that during this time, he was not know to have any physical 
ailments, other than a head cold or stomach ache.

As applicable to the present appeal, "new and material 
evidence" means evidence not previously submitted to VA 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
[The Board notes that the definition of "new and material 
evidence" was recently revised, but the new version only 
applies to applications to reopen which are received by the 
VA on or after August 29, 2001.  The veteran filed his 
application to reopen before that date, and thus the new 
version does not apply to the instant case.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001); 38 C.F.R. § 3.156(a) (2003).]

When the RO denied the veteran's initial claim in December 
1978, it found that he had failed to submit evidence of a 
chronic foot disorder incurred during service.  The RO's 
December 1987 decision, which denied the veteran's attempt to 
reopen his claim for service connection for foot disorder, 
concluded that the evidence failed to show a current foot 
disorder related to the veteran's military service.  In the 
January 1989 statement of the case, the RO indicated that 
there was only one entry in the service medical records 
relating to a right ankle disorder, and that there was no 
apparent aggravation of a "possible pre-existing foot 
condition".  

Since the last final decision on his claim, the veteran has 
submitted new and material evidence in support of his claim.  
In particular, the December 2002 letter is new in that it was 
not previously of record, and it is material in that it 
relates to the determination of whether the veteran had a 
pre-existing foot disorder at the time he entered active duty 
service.  In the alternative, this letter is material as to 
whether any pre-existing foot condition may have been 
aggravated during the veteran's military service.

After reviewing all of the additional evidence received since 
the last final decision, the Board concludes that evidence 
which is both new and material has been submitted since the 
prior final decision, and thus the claim is reopened.  

The reopening of this claim does not mean that service 
connection for a foot disorder is granted.  Rather, the 
merits of the claims for service connection will have to be 
further reviewed by the RO after it develops additional 
evidence, as set forth in the below remand.


ORDER

The claim for service connection for a foot disorder is 
reopened; to this extent, the appeal is granted.




REMAND

As noted above, additional development of the evidence is 
warranted as to the reopened claim for service connection for 
a foot disorder.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
In the judgment of the Board, this includes making an effort 
to obtain additional medical records, and providing the 
veteran with a VA examination to determine the etiology of 
any current foot disorder.

In view of the foregoing, the case is remanded for the 
following:

1.  The RO should ask the veteran to 
identify all sources of VA and non-VA 
treatment for a foot disorder, both 
before and after his military service to 
the present.  After securing necessary 
releases, the RO should obtain copies of 
the related medical records which are not 
presently contained in the claims file.  

2.  Thereafter, the RO should have the 
veteran undergo VA examination of the 
feet to determine the nature and etiology 
of any current foot disorder found.  The 
claims folder should be provided to and 
reviewed by the examiner.  Based on 
examination findings, review of 
historical records, and medical 
principles, the examiner should provide a 
medical opinion, with adequate rationale, 
as to the date of onset and etiology of 
any current foot disorder, including any 
relationship to the veteran's active duty 
service.  If a condition is found to have 
pre-dated the veteran's entry into active 
duty service, the examiner should 
indicate whether the underlying level of 
pathology increased during the  veteran's 
active duty service.

3.  After assuring that there has been 
compliance with the notice and duty to 
assist requirements of the law, the RO 
should review, on a de novo basis, the 
merits of the reopened claim for service 
connection for a foot disorder.  If the 
claim remains denied, the RO should issue 
a supplemental statement of the case to 
the veteran and his representative, and 
they he should be given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



